Title: From John Adams to Joseph Milligan, 20 November 1818
From: Adams, John
To: Milligan, Joseph



Dear Sir
Quincy Nov 20th. 1818

The repeated kindness expressed in your letter of 30th. Oct’br, and the beautiful present of your book on Gardening, demand the thanks of an entire stranger.
The volume for our Agricultural Society shall be presented as you desire
Agriculture and Horticulture are become fashianable in the  from Nova Scotia and Canada to the Mississippi, and I am mistaken in the character of my Countrymen, if they do not carry the Science, and practice to greater perfection than they ever have been since this Globe sprang out of nothing.
I feel sometimes a wish that I could assist,— but nature is exhausted and the Lamp quivers to expire. Can you give me any intelligence of Mr Jefferson? I have received alarming intimations, without any certain information. He is the last & oldest of my confidential bosom friends; let party, factions, & politics say what they will
I am your obliged friend
John Adams